—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered November 4, 1996, convicting defendant, after a jury trial, of robbery in the first degree (2 counts), robbery in the second degree (2 counts) and resisting arrest, and sentencing him, as a second felony offender, to two concurrent terms of 12V2 to 25 years concurrent with two concurrent terms of 7V2 to 15 years and a term of 1 year, respectively, unanimously affirmed.
The court properly denied defendant’s Batson challenge (see, People v Payne, 88 NY2d 172, 183-184). The record clearly reveals that the prosecutor had a race-neutral, nonpretextual *191reason for challenging a prospective juror who believed that his brother had been wrongly convicted of a crime (see, People v Roberts, 208 AD2d 410). Since the record is sufficient to establish that defendant’s Batson claim was patently lacking in substance, we find that defendant was not prejudiced by the abbreviated manner in which the court conducted the Batson proceeding (see, People v Billini, 257 AD2d 513, lv denied 93 NY2d 922).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.